986 F.2d 1415
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Joe CREWS, Defendant-Appellant.
No. 91-7700.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 20, 1992Decided:  February 18, 1993

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert R. Merhige, Jr., Senior District Judge.  (CR-89-284)
Joe Crews, Appellant Pro Se.
Thomas Oliver Mucklow, Assistant United States Attorney, Wheeling, West Virginia, for Appellee.
N.D.W.Va.
AFFIRMED.
Before PHILLIPS, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Joe Crews appeals from the district court's order denying his Motion for Production of Documents, pursuant to 28 U.S.C. § 753(f) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Crews, No. CR-89-284 (N.D.W. Va.  Sept. 17, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED